Citation Nr: 1700296	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  10-47 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to July 1970, and died in December 2007.  The Appellant is the Veteran's widow. 

This case has an extensive procedural history.  Most recently, in February 2015, the Board denied service connection for the Veteran's cause of death.  The Appellant timely appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Memorandum Decision, the Court vacated the Board's February 2015 decision and remanded the matter for adjudication consistent with the Court's decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2016 Memorandum Decision, the Court held that the October 2010 and May 2013 VA medical opinions were inadequate because they did not address whether the Veteran's service-connected diabetes or coronary artery disease substantially or materially contributed to his death, including under 38 C.F.R. § 3.312(c)(3).  The Court held that the Board erred in relying on the inadequate medical opinions and vacated the February 2015 decision. 

In light of the Court's June 2016 Memorandum Decision, a remand is necessary to obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate VA medical provider for a medical opinion to assist in determining the etiology of the Veteran's cause of death. After reviewing the claims file, including the certificate of death, medical records, the favorable January 2004 VA treatment note, lay statements, and testimony, as well as a complete copy of this remand, the examiner must issue the following opinion:

Is it as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, including his diabetes and coronary artery disease, were contributory causes of death in that they contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death?

The examiner should give careful consideration to the Veteran's service-connected disabilities that involved vital organs, and specifically address whether these disabilities caused "resulting debilitating effects and general impairment of health to an extent that would render [the Veteran] materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3).
The examination report must include a complete rationale for all opinions expressed.  If the requested opinion cannot be rendered without resorting to speculation, it must be stated whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the medical professional (i.e. additional facts are required, or the medical professional does not have the needed knowledge or training). 

2. After obtaining an adequate medical opinion, readjudicate the issue remaining on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

